..,/,i;      .,y:
               .,_,
          ,-Ao 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
                                                                                                                                                            . Q'l
                                                                                                                                                Page I o f l J



                                                UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                 v.                                     (For Offenses Committed On or After November 1, 1987)


                               Jose Miguel Sandoval-Mata                                Case Number: 3:19-mj-22912

                                                                                        Jose G Badill
                                                                                        Defendant's Attorne


           REGISTRATION NO. 86665298
                                                                                                                         JUL 2 4 2019
           THE DEFENDANT:
            ISi pleaded guilty to count(s) 1 of Complaint                                                     sou CL_r:/iKL'7"s DiSTf1!CT COURT
                                                      -----"-------------+~cw~TL.t·c.;:·•!fill..w:;''==·GF-,;'Attt'=fflW!ll"f
            D was found guilty to count(s)                                                                       DEPUTY
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

           Title & Section                    Nature of Offense                                                           Count Number(s)
           8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                 1

            •         The defendant has been found not guilty on count( s)
                                                                                     -------------------
            •         Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:
                                          ,/
                                          ,l'.Sl TIME SERVED                         • ________ days
            IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
            IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
            •   Court recommends defendant be deported/removed with r e l a t i v e , - - - - ~ - - - - charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Wednesday, July 24, 2019
                                                                                      Date of Imposition of Sentence




                                                                                      Ili:J.J.~OCK
                                                                                      UNITED STATES MAGISTRATE JUDGE



           Clerk's Office Copy                                                                                                     3:19-mj-22912
